Citation Nr: 1817770	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a bilateral foot condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and L. N.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in which the RO, denied service connection for a chest (breathing) condition, a left foot condition, a right foot condition, and a right shoulder condition.

In an August 2014 rating decision, the RO granted service connection for costochondritis (claimed as chest, breathing condition) with a 10 percent evaluation, effective June 25, 2013.

In January 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge on the issues of entitlement to service connection for a right shoulder condition, a left foot condition and a right foot condition.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Right Shoulder Condition

Service Treatment Records (STRs) do not reflect complaints or issues with the Veteran's right shoulder.  However; the Veteran testified at a video conference hearing that some of his sick call records reporting problems with his shoulder were missing from his STRs.  The Veteran also reported that he had right shoulder pain and problems since he was in the military and post-service.  The Veteran indicated in his hearing testimony that his right shoulder issues may have been associated with his service-connected costochondritis (claimed as chest, breathing disability).  The Veteran reported that he participated in 12 mile ruck marches weekly with an additional 25 to 45 pounds and was responsible for loading heavy supplies on trucks while serving in Kuwait.  It is unclear whether the Veteran's right shoulder issues are etiologically related to service or to a service-connected disability.  Thus, a VA examination is necessary to make this assessment.

Bilateral Foot Condition

STRs do not reflect complaints or issues with the Veteran's feet.  However; the Veteran testified at a video conference hearing that some of his sick call records reporting foot problems were missing from his STRs.  The Veteran also reported that he has had problems with his feet since he was in the military and post-service.  The Veteran reported that he had foot pain while participating in ruck marches, running, carrying loads of materials in his military occupational specialty (MOS) as supply specialist, and wearing combat boots on rough terrain.  It is unclear whether the Veteran's foot issues are etiologically related to service.  Thus, a VA examination is necessary to make this assessment.

The Board notes that the Veteran was scheduled for examinations in February 2014 on connection with this claim, and reportedly failed to report.  In the Veteran's substantive appeal, he reported that he had moved and by the time the scheduling letter reached him, the date had passed.  He stated that he later attempted to reschedule the appointment to no avail.  The AOJ should ensure that all notices regarding any upcoming examination appointments are sent to the Veteran's most recent address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder and bilateral foot disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner should diagnose all current right shoulder and bilateral foot disabilities and then provide the following etiology opinions:

Whether it is at least as likely as not (50 percent or greater probability) the Veteran's right shoulder and/or bilateral foot disabilities (1) began during active service; or (2) are otherwise related to any in-service event or injury, or service-connected disability.  The examiner should address the Veteran's contentions that ruck marches, running, wearing combat boots, and carrying loads of supplies and materials on rough terrain caused current disabilities of the right shoulder and feet.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability is proximately due to or, alternatively, aggravated by (chronically worsened), the Veteran's service-connected costochondritis (claimed as chest, breathing disability).  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



